Citation Nr: 0815998	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-11 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968, 
and died in December 2004.  The appellant is his daughter.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The veteran died in December 2004.

2.  In March 2005, the appellant, who is the veteran's 
daughter, filed her initial claim for Dependents' Educational 
Assistance (DEA) benefits under Chapter 35.

3.  The appellant's date of birth is February [redacted], 1978.

4.  The appellant reached her 26th birthday on February [redacted], 
2004, prior to the date of the veteran's death.

5.  The appellant's period of eligibility for educational 
assistance benefits expired prior to the submission of her 
claim, and she meets none of the legal criteria for a 
modification or extension of the period of eligibility for 
educational assistance.


CONCLUSION OF LAW

The criteria for basic eligibility for DEA benefits under 
Chapter 35, Title 38, United States Code, are not met.  38 
U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 
21.3040, 21.3041, 20.3043 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In cases such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, VA's duties to notify and to assist 
are not applicable.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Manning v. Principi, 16 Vet. App. 
534 (2002); Barger v. Principi, 16 Vet. App. 132 (2002); 
Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. 
Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  However, a December 2005 letter 
notified the appellant of any type of evidence needed to 
substantiate her claim.

Basic eligibility for Dependents Educational Assistance 
Program benefits under Chapter 35 benefits may be established 
in one of several ways, including being the child of a 
veteran whose death was service-connected.  38 U.S.C.A. 
§ 3501(a) (1) (A) (West 2002); 38 C.F.R. § 21.3021 (a) (1) 
(i) (2007).  The record confirms that the appellant is the 
veteran's daughter, and that the veteran's death was 
service-connected.

However, eligibility for such Chapter 35 benefits requires 
that the appellant not reach his or her 26th birthday before 
the date of the veteran's death.  38 C.F.R. § 21.3040(c) 
(2007).  It is undisputed that the appellant reached her 26th 
birthday on February [redacted], 2004.  However, the date of the 
veteran's death was December [redacted], 2004.  Thus, the appellant 
turned 26 years old before the veteran died.  Consequently, 
the appellant is simply not eligible for Chapter 35 
educational assistance at this time.

In addition, the appellant has not shown, nor is the Board 
aware, of any basis to exempt her from application of this 
regulation.  The basic beginning date of eligibility for 
educational assistance is normally the date the child reaches 
age 18, or the date of the child's completion of secondary 
schooling, whichever occurs first. 38 C.F.R. § 21.3041(a) 
(2007).  The basic ending date for educational assistance is 
the date of the child's 26th birthday.  38 C.F.R. § 
21.3041(c) (2007).

The beginning date for eligibility for benefits may be tolled 
if the date of the veteran's death is after the child reaches 
18, but before the child turns 26.  38 C.F.R. § 21.3041(b) 
(2) (ii) (2007).  However, as discussed above, the appellant 
turned 26 before the date of the veteran's death.  Therefore, 
this exception does not toll the basic beginning date for 
this appellant's eligibility for educational assistance.  
Moreover, the appellant would not qualify for an extension of 
the ending date for her eligibility because she would have 
had to have commenced a program of education in the Chapter 
35 program prior to her 26th birthday.  See 38 C.F.R. 
§ 21.3041(e) (2007).  

The appellant argued in her April 2006 substantive appeal 
that eligibility for DEA benefits was warranted because her 
father died of a service-connected death and was in the 
process of getting compensation for this prior to this death.  
To that end, it is noted that the decision above is 
predicated on the premise that the veteran's death was 
service-connected; that fact is not in dispute.  However, the 
fact that the veteran had, according to the appellant, filed 
a claim prior to his death for those condition(s) which were 
ultimately found to be service-connected is not material 
here.  Even if claims for service-connection were pending at 
the time of his death, pertinent regulations provide that 
claims for service connection are essentially withdrawn upon 
the death of the veteran.  See Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  Thus, the appellant has no basis on which to argue 
her entitlement to DEA benefits, in terms of the date on 
which she was no longer eligible.

While the appellant's arguments in support of her claim are 
recognized, the regulatory criteria and legal precedent 
governing eligibility for the receipt of Chapter 35 
educational assistance benefits are clear and specific; there 
is no authority to grant benefits on an equitable basis.  See 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Therefore, the 
appellant is simply not eligible to receive DEA benefits 
under Chapter 35 as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

Basic eligibility for DEA benefits under Chapter 35, Title 
38, United States Code, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


